GENWORTH FINANCIAL ASSET MANAGEMENT FUNDS GENWORTH FINANCIAL CONTRA FUND PROSPECTUS FEB 1, 2007 As supplemented dated April 2, 2007 As with all mutual funds, the Securities and Exchange Commission (“SEC”) does not guarantee that the information in this Prospectus is accurate or complete, nor has it judged the above fund for investment merit. It is a criminal offense to state otherwise. Contents Investments, Risks and Performance More About Risk Management Account Policies Shareholder Services Distribution Policies and Taxes Frequent Trading Financial Highlights For Additional Information Back Cover Investments, Risks and Performance GOAL AND STRATEGIES Genworth Financial Contra Fund (the “Fund”) seeks to provide protection against declines in the value of the U.S. equity allocation of certain assets managed by Genworth Financial Asset Management, Inc. (“GFAM”) for its private advisory clients. This investment goal may be changed by the Board of Trustees without shareholder approval. The Fund is a no-load, non-diversified investment series of Genworth Financial Asset Management Funds (the “Trust”). As the Fund’sinvestment adviser, GFAM ana­lyzes various mutual funds and directly held securities owned by certain of its private advisory clients and performs a statistical analysis of the return characteristics of these securities at an individual-security and/or the portfolio-level. Because mutual fund companies are not required to report their individual securities holdings directly to GFAM, this periodic analy­sis may include a review of historic security holdings of the mutual funds, as described in public documents. Likewise, in the case of directly held securities, this periodic analysis may include a review of historic holdings or recommendations for client accounts. Based on this analysis, GFAM determines a composite performance benchmark which it calls theEquity HedgingBenchmark. It then instructs Credit Suisse Asset Management, LLC ("Credit Suisse"), the Fund's sub-adviser, of the nature, timing, and performance expectations related to and associated with this Equity Hedging Benchmark. Credit Suisse then uses a quantitative and qualitative investment process to select investments designed to provide protection against severe declines in the performance of the broad-based equity market beyond predetermined levels as reflected by the Equity Hedging Benchmark. As a result ofthesehedging investment techniques, the value of your investment in the Fund generally may decrease when the value of the Equity Hedging Benchmark appreciates. Conversely, when the value of the Equity Hedging Benchmark decreases, the value of your investment in the Fund generally will increase. Investments, Risks and Performance (continued) PORTFOLIO INVESTMENTS To achieve its investment goal, the Fund intends to use the following instruments: · options on securities and stock indexes; · stock index futures contracts; · options on stock index futures contracts; and · DIAMONDS (Dow Jones Industrial Average Model New Depositary Shares) and SPDRs (Standard & Poor’s Depositary Receipts), which are exchange traded funds (ETFs) intended to track the performance and dividend yield of the Dow Jones Industrial Average and the Standard & Poor’s 500 Index (the “S&P Index”), respectively. To the extent that the Fund invests in DIAMONDS or SPDRs, the Fund will indirectly bear its proportionate share of the expenses of the underlying investment vehicle issuing these instruments. Defensive investing. The Fund may depart from its principal investment strat­egies in response to adverse market, economic or political conditions by taking temporary defensive positions in all types of money market instruments. If the Fund takes a temporary defensive position, it may be unable to achieve its investment goal. The Fund may also engage, to a limited extent, in other investment practices in order to achieve its investment goal. GFAM and Credit Suisse currently intend to pursue the Fund’s investment goal regardless of market conditions. The Fund will not invest 25% or more of its total assets in the securities of one or more issuers conducting their principal business activities in the same industry. This limitation does not apply to investments or obligations of the U.S. Government or any of its agencies or instrumentalities or the purchase of options on securities indexes. RISK FACTORS Investment in the Fund involves special risks, some not traditionally associated with mutual funds. Investors should carefully review and evaluate these risks when considering an investment in the Fund. The Fund alone does not constitute a bal­anced investment plan. Investors could lose money on their investments in the Fund, or the Fund may not perform as well as other investments. The value of your investment in the Fund is designed to increase during times when the value of the Equity Hedging Benchmark is decreasing. Conversely, when the value of the Equity Hedging Benchmark increases, the value of your investment in the Fund should decrease. The Fund is subject to the following principal risk factors: Available Information Risk. Because the mutual funds held for GFAM’s clients are not required to report their securities holdings to GFAM, and because GFAM may not know what securities will be held directly for clients, GFAM may be unable to determine the current market exposure of the Equity Hedging Benchmark, and thus may have imperfect knowledge of the exact risks to be hedged. Investments, Risks and Performance (continued) Benchmark Risk. The Equity Hedging Benchmark is based on the securities holdings,of certain GFAM private advisory clients,which include various mutual funds and directly held securities. Therefore, an individual’s investment portfolio may differ from the Equity Hedging Benchmark. As a result, when the Fund selects investments designed to provide protection against the declines in the performance of the Equity Hedging Benchmark, the hedge may not be successful in achieving its intended goal with respect to any particular individual investment portfolio. Derivatives Risk. The Fund’s use of options, futures and options on futures (“derivatives”) involves additional risks and transaction costs, such as (i) adverse changes in the value of these instruments, (ii) imperfect correlation between the price of derivatives and movements in the price of the underlying securities, index or futures contracts, (iii) the fact that use of derivatives requires different skills than those needed to select portfolio securities, and (iv) the possible absence of a liquid secondary market for a particular derivative at any moment in time. Exposure Risk. Certain investments (such as options and futures) and certain practices may have the effect of magnifying declines as well as increases in the Fund’s net asset value. Losses from buying and selling futures can be unlimited. Management Risk. There is a risk that a strategy used by the Fund may fail to produce the intended result. This risk is common to all mutual funds. Market Risk. The market value of a security may move up and down, sometimes rapidly and unpredictably. Stock markets tend to move in cycles, with periods of rising stock prices and periods of falling stock prices. These fluctuations may cause a security to be worth less than the price originally paid for it, or less than it was worth at an earlier time. Market risk may affect a single issuer, industry, sector of the economy or the market as a whole. Market risk is common to most investments, including stocks and bonds, and the mutual funds that invest in them. Portfolio Turnover Rate Risk. The Trust anticipates that investors that are part of a tactical or strategic asset allocation strategy may frequently redeem shares of the Fund, which will cause the Fund to experience higher portfolio turnover. A higher portfolio turnover rate may result in the Fund paying more brokerage commissions and generating greater tax liabilities for shareholders. Additionally, high portfolio turnover may adversely affect the ability of the Fund to meet its investment goals. Regulatory Risk. At times, the Fund may be constrained in its ability to use futures, options on futures or other derivatives by an unanticipated inability to close positions when it would be most advantageous to do so. Investments, Risks and Performance (continued) Trading Halt Risk.
